UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6541


CHARLES LEONARD GALLOWAY,

                Plaintiff – Appellant,

          v.

USA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:16-cv-00578-ELH)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Leonard Galloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles       Leonard     Galloway          seeks    to    appeal     the     district

court’s      order    transferring             his   complaint     filed     pursuant      to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388     (1971),       to    another      district.          This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),      and    certain     interlocutory          and      collateral       orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan     Corp.,     337 U.S. 541,   545-46     (1949).         The   order

Galloway      seeks    to   appeal         is    neither     a    final    order     nor    an

appealable interlocutory or collateral order.                         See TechnoSteel,

LLC v. Beers Constr. Co., 271 F.3d 151, 154 & n.2 (4th Cir.

2001).     Accordingly, we deny Galloway’s motion to assign counsel

and dismiss the appeal for lack of jurisdiction.                                 We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in       the    materials    before       this    court    and

argument would not aid the decisional process.



                                                                                   DISMISSED




                                                 2